Exhibit 10.4
 
Form of Performance Award for 2008


Performance Period: January through December 2008
 
The Performance Award for 2008 will be based on the attainment of Adjusted
EBITDA (40% of total), Net Sales (40% of total) and Discretionary (20% of
total).




Part I: The Adjusted EBITDA budget of Physicians Formula for 2008 (as approved
by the Board of Directors) according to the following criteria:


Between 80 and 100% of achievement of the Adjusted EBITDA budget, the bonus will
be a straight-line percent between 0 and 20% of your base salary.


Above achievement of the Adjusted EBITDA budget between 100 and 125%, the bonus
amount will be straight-line between 20 and 40% of your base salary.




Part II: The Net Sales budget of Physicians Formula for 2008 (as approved by the
Board of Directors) according to the following criteria:


Between 80 and 100% of achievement of the Net Sales budget, the bonus will be a
straight-line percent between 0 and 20% of your base salary.


Above achievement of the Net Sales budget between 100 and 125%, the bonus amount
will be straight-line between 20 and 40% of your base salary.

 
Part III: Discretionary Annual Performance Award


You will have an opportunity to earn a target discretionary bonus of 10% of your
annual salary.  The maximum discretionary bonus for the year will be up to 20%
of your annual salary.  There will be a discretionary performance evaluation
after December 31, 2008.


Your performance will be evaluated and measured based on criteria to be
determined by the Compensation Committee.
 
 
 

--------------------------------------------------------------------------------